DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant has not claimed priority to another application. Application 17/105,799 was filed 11/27/2020. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s claims, filed 11/27/2020, have been entered. Claims 1-15 are currently pending in this application and have been examined.  

Allowable Subject Matter
As noted for reasons in the “Reasons for Indication of Allowable Subject Matter” section below, claims 1-15, as interpreted, would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 set forth in this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: system 10, RFP collaboration host 11, web based domains 14, product category descriptions 15, and pre-assigned attribute designations 16. Examiner additionally notes in Fig. 2, the steps are not correctly labeled. On page 7 of the Specification, the Specification recites “as a first step 27, details of the particular buying group and the name selected for the project are entered…” and in Fig. 2, the first step is element 26 showing “group member connects client to host and enters group members’ details, project category, RFP project name.”  This continues for the additional steps as described in the Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both an RFP module in Fig. 1 and the first step in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8 of the Specification recites “the flow chart of Fig. 1, a sequence of steps for the RFP method…” however Fig. 1 is not a flow chart. Examiner will interpret this as Fig. 2, which is a flow chart.  
As noted above in the Drawing objection, the Specification describes the different steps of the flow chart in Fig. 2, however the element numbers and descriptions do not align with Fig. 2 element numbers and Fig. 2 descriptions within the flow chart. 
Figs. 2, 3, and 5 contain element numbers, however the Specification does not note the specific figure these element numbers can be found in when describing them within the Specification. For example, Fig. 5 contains element 25. The Specification recites “the RFP collaboration host functionality is a communication module 25 configured to enable parallel communication between members of the buying group” on page 7 and recites “a communication module 25 enabling communication between the buying group members” on page 11, but does not make note of anywhere that this is shown in Fig. 5. Similar objections between what is found in the Drawings and described in the Specification for Fig. 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a search module,” “a selection module,” “an annotation module,” and “a combination module” in claim 1 (claims 2-13 inherit the interpretation of claim 1), “a communication module” in claim 5 (claim 6 inherits the interpretation of claim 5), “the collaboration host” in claim 7, an “RFP module” in claim 8, “a collaboration host save module” in claim 9, “a request module” in claims 12 and 13, “a search module,” “a selection module,” “an annotation module,” and “a combination module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
	“a search module having a first interface providing search access between the search module and a search engine, and a second interface providing search access between the search module and any of the authorized set of client devices, the search module programmed in response to inputting of the product category to restrict search results obtained from the search engine to page links for the product web pages” in claims 1 (Claims 2-13 inherit the deficiencies noted in claim 1) and 15;
	“a selection module configured to enable selection by one of the authorized set of client devices of a page link from the restricted search results, the collaboration host, in response, presenting to the authorized set of client devices (a) the selected product page and (b) the list of pre-assigned attributes for the product page” in claims 1 (Claims 2-13 inherit the deficiencies noted in claim 1) and 15;
	“an annotation module configured to enable a client of the group to generate an overlay view containing annotations related to the selected page and to enable any client of the group to further annotate the overlay view” in claims 1 (Claims 2-13 inherit the deficiencies noted in claim 1) and 15;
	“a combination module configured to load the overlay view in response to the selected page being accessed and to display the overlay view and the selected page as a combined project view” in claims 1 (Claims 2-13 inherit the deficiencies noted in claim 1) and 15;
	“annotation module is configured to add an annotation to the overlay view, which annotation is one of the group consisting of a highlight, text, an image, a video, a question, a comment and a web link” in claim 2;
	“the annotation module is configured to recognize and categorize annotations, to display the categories as category icons at dashboards of the authorized set of client devices separately from the combined project view, and to make individual categorized annotations accessible at the category icons” in claim 3;
	“the annotation module is configured to trigger access to an annotation on the combined project view when the category icon for that annotation is accessed” in claim 4;
	“a communication module configured to enable communication between the buying group members” in claim 5;
	“the communication module affords a real time communication channel between the buying group members” in claim 6;
	“the collaboration host configured to receive the unassigned attribute descriptor and to add it to the list of pre-assigned attribute designations for said products that are the subject of said product pages” in claim 7;
	“an RFP module configured to receive a request for an RFP wizard from any one of the authorized set of client devices and to present to the requesting client device an RFP wizard for completion” in claim 8; 
	“a collaboration host save module to regularly save the overlay view as it is developed” in claim 9;
	“a request module configured to generate a rules-based selection from the vendors” in claim 12; and
	“the request module further configured to present to at least one of the authorized set of client devices a quotation for the identified product from at least one of the vendors” in claim 13

invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification discloses on page 2 that co-pending U.S. patent application 16658042 discloses a client inputting “product category to an RFP server and a list of possible attributes for the products of that category are provided to the client. The client selects from the attributes and the RFP server generates and delivers to the client data for products having those attributes. The client identifies the desired product from the product data and requests an RFP. At the server, vendors of that product are identified and a rules-based selection from the vendors is made. RFPs are issued from the server to the selected vendors and, when quotations are received, are directed to the client.” The Specification discloses on page 8 that a “server module in the RFP collaboration host presents a menu to the buying group member's client device to enable the member to enter and receive data and commands necessary to move through the steps of the RFP collaboration method.” And the Specification discloses a client device can be any of “a smart phone, laptop computer, desktop computer, or similar device capable of data input and having display and /or audio output for presenting data, menus, prompts, etc., to the client devices associated with other members of the buying group.” However, a review of the specification does not explicitly describe the corresponding structure to perform the claimed function for the limitations of “a search module,” “a selection module,” “an annotation module,” “a combination module,” “a communication module,” “the collaboration host,” an “RFP module,” “a collaboration host save module,” and “a request module.” There is no disclosure of any particular structure, either explicit or inherently, to perform the claimed functions of these limitations. The use of the term “module” and “host” is not adequate structure for performing the claimed functions because it does not describe a particular structure for performing the functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure or structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “a client of the group” in line 21 and 22-23. The metes and bounds of these claim is unclear inasmuch as one of ordinary skill in the art cannot determine if the “client of the group” refers to the “buying group” having access to the host through an “authorized set of the client device” in lines 4-5 of claim 1. For purposes of compact prosecution, Examiner will interpret “a client of the group” in line 21 as “an authorized client device of the buying group” and interpret “any client of the group” as “any authorized client device of the buying group.” Claims 2-13 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim 1 recites “the selected product page” in line 19. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will interpret this limitation as “the product web page of the selected page link.” Claims 2-13 inherit the deficiencies noted in claim 1. Appropriate correction is required.


Claim 13 recites “the request module” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will interpret this limitation as “a request module.” Appropriate correction is required.

Claim 14 recites “the selected product page” in line 13 and “the pre-assigned attributes for the selected product page” in lines 13-14. There is insufficient antecedent basis for the limitation “the selected product page” and “the pre-assigned attributes” in the claim. For purposes of compact prosecution, Examiner will interpret this limitation as “(a) the product web page of the selected product web page link and (b) a list of pre-assigned attributes for the product that is the subject of the product web page .” Appropriate correction is required.

Claim 15 recites “the selected web page” in line 15 and “the list of pre-assigned attributes for the selected web page” in lines 15-16. There is insufficient antecedent basis for the limitation “the selected web page” and “the list of pre-assigned attributes” in the claim. Additionally, the designation of “(c)” is listed twice in lines 5-6. For purposes of compact prosecution, Examiner will interpret lines 5-6 as “(d) a list of pre-assigned attribute designations for items that are the respective subjects of the web pages in said base domains” and will interpret lines 15-16 as “(a) the web page of the selected page link and (b) the list of pre-assigned attributes for the displayed web page.” Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to performed the claimed functions in the “a search module,” “a selection module,” “an annotation module,” “a combination module,” “a communication module,” “the collaboration host,” an “RFP module,” “a collaboration host save module,” and “a request module” limitations. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill int eh art can reasonably conclude that the inventor had possession of the claimed invention. 

Reasons for Indication of Allowable Subject Matter
The present invention is directed towards facilitating the collaboration between multiple devices viewing a product page and allowing authorized users to annotate the product page by overlaying annotations on the product page. Independent claims 1, 14, and 15 (as interpreted) teaches the novel and non-obvious features of (using claim 14 are a representative claim): 
A business-to-business (B2B) method for use by a collaboration host, and a plurality of client devices connectible to the collaboration host, comprising: 
identifying to the collaboration host from one of the client devices members of a buying group respectively accessing an authorized set of the client devices, and identifying to the collaboration host a product category from a library at the collaboration host storing a list of web base domains and storing pre-assigned product category designations for product web pages in said web base domains, 
in response to the identifying the product category, initiating a web search on a search engine and by means of a search module at the collaboration host restricting search results obtained from the search engine to page links corresponding to pages from said product web pages, 
from one of the authorized set of client devices, selecting a product web page link from the search results, and, from the collaboration host, presenting in response to the authorized set of client devices (a) the product web page of the selected product web page link and (b) a list of pre-assigned attributes for the product that is the subject of the product web page, 
at the collaboration host, generating an overlay view containing annotations related to the selected product page, combining the overlay view with the selected product web page to create a current combined project view page, serving the current combined project view page to the client devices of the authorized set thereof, and enabling any of the authorized set of client devices to further annotate the overlay view.
The Examiner notes the initiating a web search on a search engine and by means of a search module at the collaboration host restricting search results obtained from the search engine to page links corresponding to pages from said product web pages and generating an overlay view containing annotations related to the selected product page, combining the overlay view with the selected product web page to create a current combined project view page, serving the current combined project view page to the client devices of the authorized set thereof, and enabling any of the authorized set of client devices to further annotate the overlay view especially distinguishes the claimed invention from the prior art. 
While establishing buying groups, limitation access to individuals within a buying group, and annotating a document is known, the specification of identifying to the collaboration host from one of the client devices members of a buying group respectively accessing an authorized set of the client devices, and identifying to the collaboration host a product category from a library at the collaboration host storing a list of web base domains and storing pre-assigned product category designations for product web pages in said web base domains, 
in response to the identifying the product category, initiating a web search on a search engine and by means of a search module at the collaboration host restricting search results obtained from the search engine to page links corresponding to pages from said product web pages, 
from one of the authorized set of client devices, selecting a product web page link from the search results, and, from the collaboration host, presenting in response to the authorized set of client devices (a) the product web page of the selected product web page link and (b) a list of pre-assigned attributes for the product that is the subject of the product web page, 
at the collaboration host, generating an overlay view containing annotations related to the selected product page, combining the overlay view with the selected product web page to create a current combined project view page, serving the current combined project view page to the client devices of the authorized set thereof, and enabling any of the authorized set of client devices to further annotate the overlay view is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following references have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to collaborative communication between users. Beaver, III et al. (US 2021/0118031 A1) discloses a computer-implemented method and system for collaborative design. Authorized users are identified and allowed access via computing devices to modify and annotate, based on their role, a product page. The modifications are immediately updated on the interface of all authorized users and the product can be ordered. Saveliev et al. (US 2016/0132948 A1) discloses a service request system enabling a user to select a category and “drill down” to a specific service offered by authorized providers by selecting attributes needed. The user can then request a quote for the service. Shilovitsky (US 11,037,103 B1) discloses a collaborative bill of materials allowing multiple users to edit the bill of materials based upon the rights assigned to the users. Davar et al. (US 2019/0068659 A1) discloses providing a user with a web-browser that has been modified based upon information associated with another user in a focal group having relevance to the first user and the original web-page the user was accessing. Grace et al. (US 2014/0149259 A1) discloses providing online product research about a product by collecting and saving information about different products within databases. Beaver, III et al., Saveliev et al., Shilovitsky, Davar et al., and Grace et al. does not anticipate nor render obvious: identifying to the collaboration host from one of the client devices members of a buying group respectively accessing an authorized set of the client devices, and identifying to the collaboration host a product category from a library at the collaboration host storing a list of web base domains and storing pre-assigned product category designations for product web pages in said web base domains, in response to the identifying the product category, initiating a web search on a search engine and by means of a search module at the collaboration host restricting search results obtained from the search engine to page links corresponding to pages from said product web pages, from one of the authorized set of client devices, selecting a product web page link from the search results, and, from the collaboration host, presenting in response to the authorized set of client devices (a) the product web page of the selected product web page link and (b) a list of pre-assigned attributes for the product that is the subject of the product web page, at the collaboration host, generating an overlay view containing annotations related to the selected product page, combining the overlay view with the selected product web page to create a current combined project view page, serving the current combined project view page to the client devices of the authorized set thereof, and enabling any of the authorized set of client devices to further annotate the overlay view.


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Beaver, III et al. (US 2021/0118031 A1) discloses a computer-implemented method and system for collaborative design. Authorized users are identified and allowed access via computing devices to modify and annotate, based on their role, a product page. The modifications are immediately updated on the interface of all authorized users and the product can be ordered. 
	Reference B of the Notice of References Cited Saveliev et al. (US 2016/0132948 A1) discloses a service request system enabling a user to select a category and “drill down” to a specific service offered by authorized providers by selecting attributes needed. The user can then request a quote for the service.
	Reference C of the Notice of References Cited Shilovitsky (US 11,037,103 B1) discloses a collaborative bill of materials allowing multiple users to edit the bill of materials based upon the rights assigned to the users.
	Reference D of the Notice of References Cited Davar et al. (US 2019/0068659 A1) discloses providing a user with a web-browser that has been modified based upon information associated with another user in a focal group having relevance to the first user and the original web-page the user was accessing.
	Reference E of the Notice of References Cited Grace et al. (US 2014/0149259 A1) discloses providing online product research about a product by collecting and saving information about different products within databases.
	Reference U of the Notice of References Cited Non Patent Literature “Web annotation tool Hypothesis hits a milestone” discloses an open-source annotation software tool that allows people to annotate web pages. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625